DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.

Regarding Claim 1:
Hartung discloses:
An autonomous driving system for vehicles comprising: an autonomous driving controller configured to control autonomous driving of a host vehicle.  Paragraph [0028] describes an autonomous vehicle platform.  Paragraph [0052] describes a steering controller that helps the autonomous vehicle steer itself.
based on information of nearby vehicles.  Paragraph [0166] of Hartung describes an autonomous vehicle platform that recognizes when there is a node fault or failure in the second convoy vehicle.  When this occurs the second vehicle can use the side scanning radar of the lead vehicle to replace what has failed.
a communication controller configured to receive the information of the nearby vehicles and to transmit the information of the nearby vehicles to the autonomous driving controller, wherein the communication controller, upon receiving autonomous driving failure information from the autonomous driving controller.  Paragraph [0166] of Hartung describes an autonomous vehicle platform that recognizes when there is a node fault or failure in the second convoy vehicle.  When this occurs the second vehicle can use the side scanning radar of the lead vehicle to replace what has failed.
Hartung does not teach an autonomous driving controller that requests warning and handover, selecting and following an emergency target vehicle, and a human-machine interface (HMI) that outputs warning and handover information in response to the request of the autonomous driving controller and the communication controller.
Sicheng teaches:
the autonomous driving controller requesting warning and handover upon  Paragraph [0042] of Sicheng describes a warning arrangement 7 that provides warning information when driver-handover is requested by monitoring means 4.  Paragraph [0046] and [0048] describes a warning information that evaluates the vehicle driver’s 6 readiness.
requests warning and handover.  Paragraph [0042] of Sicheng describes a warning arrangement 7 that provides warning information when driver-handover is requested by monitoring means 4.  Paragraph [0046] and [0048] describes a warning information that evaluates the vehicle driver’s 6 readiness.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartung to incorporate the teachings of Sicheng to show an autonomous driving controller requesting warning and handover.  One would have been motivated to do so because 
and a host vehicle driving controller configured to control driving of the host vehicle in response to the request of the autonomous driving controller and the communication controller.  Paragraph [0042] of Sicheng describes a warning arrangement 7 that provides warning information when driver-handover is requested by the monitoring means 4.  Paragraph [0042] and [0040] of Sicheng describe that the monitoring means 4 and warning arrangement 7 are made up of a processor and memory. 
Hartung and Sicheng do not teach selecting and following an emergency target vehicle and a human-machine interface (HMI) that outputs warning and handover information in response to the request of the autonomous driving controller and the communication controller.
Ferguson teaches:
selects an emergency target vehicle.  Paragraph [0160] of Ferguson describes an emergency services vehicle signaling an emergency, causing the autonomous vehicle to follow the vehicle in front of it.
and requests a driving mode of following the emergency target vehicle.  Paragraph [0160] of Ferguson describes an emergency services vehicle signaling an emergency, causing the autonomous vehicle to follow the vehicle in front of it.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartung and Sicheng to incorporate the teachings of Ferguson to select and follow an emergency 
Hartung, Sicheng, and Ferguson do not teach a human-machine interface (HMI) that outputs warning and handover information in response to the request of the autonomous driving controller and the communication controller.
Paraskevas teaches:
a human-machine interface (HMI) device configured to output warning and handover information in response to the request of the autonomous driving controller and the communication controller.  Paragraph [0027] of Paraskevas talks about an autonomic activation interface, such as a center-stack HMI, that can be programmed to activate or deactivate a level of autonomous control based on a user-desired operation state input and surrounding environmental conditions.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hartung, Sicheng, and Ferguson to incorporate the teachings of Paraskevas to show a HMI device that outputs warning handover information in response to the request of the autonomous driving controller and the communication controller.  One would have been motivated to do so because alerting the driver that autonomous vehicle functionality is ending is vital to allowing the driver or user time to prepare to drive the vehicle.
	However, the prior art of record fails to disclose:
determining that a failure in autonomous driving of nearby vehicles running in a travel path ahead of the host vehicle has occurred.  This is allowable over the 
and requests a driving mode of following the emergency target vehicle.  This is allowable over the prior art because Ferguson teaches a vehicle following a vehicle in front of it when an emergency services vehicle is signaling an emergency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665